DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 11 & 13-14 have been rejoined.

Claims 1-2, 4-8 & 10-15 are allowed. Claims 11 & 13-14 previously withdrawn
from consideration as a result of a restriction requirement, include all the limitations of
an allowable claim. Pursuant to the procedures set forth in MPEP §821.04(a), the
restriction requirement of requires the species restriction set forth in
the Office action mailed on September 24, 2018, is hereby withdrawn and claims
11 & 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C.,
121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to an electrochemical device, comprising: a stack consisting of a plurality of electrochemical units which succeed one another along a stack direction and which each comprise an electrochemically active membrane electrode arrangement, a bipolar plate and a sealing assembly comprising at least one sealing element, each of the at least one sealing element in each case being formed of an elastomeric material, at least one medium channel which extends along the stack direction through a plurality of the electrochemical units, at least one flow field through which a medium can flow out of the medium channel transversely with respect to the stack direction from the medium channel to another medium channel, and at least one connection channel through which the flow field and the medium channel are in fluid connection with one another, wherein the at least one connection channel comprises a connecting chamber, wherein the sealing assembly extends along a longitudinal direction of the sealing assembly which is substantially parallel to an edge of the medium channel and perpendicular to the stack direction and which is a circumferential direction along which the at least one sealing element of the sealing assembly surrounds the electrochemically active membrane electrode arrangement, wherein the sealing assembly comprises a flow field section having at least one sealing line which surrounds the flow field and runs parallel to the longitudinal direction of the sealing assembly between the flow field, the flow field being arranged inside of the at least one sealing line  and the medium channel being arranged outside of the at least one sealing line, wherein the flow field section of the sealing assembly comprises a connection channel region in which the sealing assembly crosses the at least one connection channel, a first neighboring region which is located at a first side of the connection channel region,Page 2 of 13WBD (US) 55963218v1Appl. No.: 15/272,963 Amdt. Dated: July 8, 2022Reply to Office Action dated March 8, 2022as seen in the longitudinal direction of the sealing assembly, and a second neighboring region which is located at a second side of the connection channel region, as seen in the longitudinal direction of the sealing assembly, wherein each of the at least one sealing element extends in one piece from the first neighboring region through the connection channel region into the second neighboring region, wherein the sealing assembly has a height corresponding to the sum of the extent(s) of the at least one sealing element of the sealing assembly along the stack direction, wherein an average height of the sealing assembly in the connection channel region is lower than an average height of the sealing assembly in the first neighboring region and lower than an average height of the sealing assembly in the second neighboring region, wherein the at least one sealing element of the sealing assembly is in contact with the bipolar plate in the connection channel region, in the first neighboring region and in the second neighboring region, wherein the bipolar plate is formed of a metallic material and comprises a first part and a second part which are fixed together along connecting lines by welding and are spaced from each other, at least in sections, in the connection channel region so that the connecting chamber of the at least one connection channel is formed by a gap between the first part and the second part of the bipolar plate, wherein the first part and the second part of the bipolar plate meet at contact surfaces, wherein a reference plane of the bipolar plate is oriented perpendicularly to the stack direction and runs through the contact surfaces, and wherein an average spacing of an outer surface of the first part of the bipolar plate from the reference plane of the bipolar plate in the connection channel region is larger than an average spacing of an outer surface of the first part of the bipolar plate from the reference plane of the bipolar plate in the first neighboring region and in the second neighboring region.
	The prior art, such as Ishikawa taches a stack consisting of a plurality of electrochemical units which succeed one another along a stack direction and which each comprise an electrochemically active membrane electrode arrangement, a bipolar plate (16; Fig. 1 & Fig. 4)and a sealing assembly comprising at least one sealing element, each of the at least one sealing element in each case being formed of an elastomeric material of rubber ( rubber sealing items 42, 52, 54; [0034], [0036], [0041]; and Figures 3-5 and 10).

    PNG
    media_image1.png
    456
    710
    media_image1.png
    Greyscale

However, the reference does not teach or suggest that the sealing assembly extends along a longitudinal direction of the sealing assembly which is substantially parallel to an edge of the medium channel and perpendicular to the stack direction and which is a circumferential direction along which the at least one sealing element of the sealing assembly surrounds the electrochemically active membrane electrode arrangement, wherein the sealing assembly comprises a flow field section having at least one sealing line which surrounds the flow field and runs parallel to the longitudinal direction of the sealing assembly between the flow field, the flow field being arranged inside of the at least one sealing line  and the medium channel being arranged outside of the at least one sealing line, wherein the flow field section of the sealing assembly comprises a connection channel region in which the sealing assembly crosses the at least one connection channel, a first neighboring region which is located at a first side of the connection channel region,Page 2 of 13WBD (US) 55963218v1Appl. No.: 15/272,963 Amdt. Dated: July 8, 2022Reply to Office Action dated March 8, 2022as seen in the longitudinal direction of the sealing assembly, and a second neighboring region which is located at a second side of the connection channel region, as seen in the longitudinal direction of the sealing assembly, wherein each of the at least one sealing element extends in one piece from the first neighboring region through the connection channel region into the second neighboring region.  Therefore, the instant claims are patentably distinct from the prior art of record.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722